EXHIBIT 10.1

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT AND EXCESS PLAN

Morgan Stanley & Co. LLC (the “Company”), pursuant to authority granted to it by
Morgan Stanley Domestic Holdings, Inc. and Morgan Stanley, hereby amends the
Morgan Stanley Supplemental Executive Retirement and Excess Plan (the “SEREP”)
as follows:

1. Effective September 30, 2014, a new Appendix F, Freezing of the SEREP, is
added to the SEREP as follows:

“APPENDIX F

FREEZING OF THE SEREP

F.1 Intent. It is the intention of the Corporation that the Plan will be frozen
after September 30, 2014 as set forth in this Appendix F. This Appendix F also
provides (i) certain transitional provisions for individuals near eligibility to
participate in the SERP portion of the Plan who remain employed by the Firm
until age 55 or whose employment with the Firm is terminated involuntarily
before age 55, and (ii) adjustments to protect Plan benefits from erosion (after
June 30, 2014) to the extent provided in this Appendix F. Nothing in this
Appendix F is intended to alter the timing or form of payment of any
Participant’s Benefit.

Except to the extent provided in F.7, the provisions of this Appendix F apply
notwithstanding any other provisions in the Plan. In the event of any conflict
between the terms of Appendix F and any other Plan provisions, the terms of
Appendix F shall govern.

The provisions of this Appendix F shall be interpreted consistently with the
Corporation’s intent.

F.2 No New Participants. No individual may become a Participant in the Plan on
or after October 1, 2014 except as follows: an individual who otherwise meets
the participation requirements for SERP Benefits under Paragraph III of the Plan
shall become a Participant who is entitled to a SERP Benefit under F.4 if he or
she (i) attains age 55 while actively employed by the Firm, or (ii) is
terminated involuntarily by the Firm on or after October 1, 2014 and prior to
the date he or she attains age 55 other than for a cancellation event as defined
in the Participant’s most recent annual deferred compensation award certificate.
Such a Participant is referred to in this Appendix F as a ‘Grandfathered
Participant.’

For avoidance of doubt, no individual may first become eligible for an Excess
Benefit under the Plan on or after January 1, 2004.



--------------------------------------------------------------------------------

F.3 No New Benefit Accruals. Effective October 1, 2014, no additional benefits
may accrue under the Plan (including SERP Benefits and Excess Benefits), except
as provided in F.4 below with respect to Grandfathered Participants.

F.4 SERP Benefits for Grandfathered Participants. A Grandfathered Participant
who enters the Plan on or after October 1, 2014 pursuant to F.2 above shall be
entitled only to the amount of SERP Benefits he or she would have accrued under
Paragraph IV of the Plan through September 30, 2014, determined as if he or she
had been a Participant in the SERP Benefit portion of the Plan on September 30,
2014. The reduction factors set forth in Paragraph IV.D of the Plan shall apply
if such Grandfathered Participant’s SERP Benefit commences before age 60.

F.5 No Additional Future Offsets. No amount described in Paragraph IV.C or
Paragraph V.B of the Plan that is accrued on or after July 1, 2014, shall be
applied as an offset against any SERP Benefit or Excess Benefit.

F.6 Special Early Retirement Reduction Factors for Excess Benefit. For the
avoidance of doubt, in the event a Participant with an Excess Benefit is
involuntarily terminated by the Firm on or after October 1, 2014 and prior to
the date on which such Participant attains age 55 other than for a cancellation
event as defined in the Participant’s most recent annual deferred compensation
award certificate, such Participant’s Excess Benefit under the Plan shall be
calculated with reference to the early retirement reduction factors set forth in
Exhibit A of the Pension Plan, without regard to the special reduction provision
for certain Grandfathered MS Participants set forth in Section 4.4(d) of Exhibit
A of the Pension Plan.

F.7 Management Committee Members. Notwithstanding the provisions of F.1 through
F.6 above, the provisions of Paragraph XIII of the Plan shall supersede any
conflicting provisions of this Appendix F, with respect to any individual
described in Paragraph XIII of the Plan.”

* * * * * * * * *

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on its
behalf as of this 29th day of September, 2014.

 

MORGAN STANLEY & CO. LLC By:   /s/ JEFFREY BRODSKY Title:   Chief Human
Resources Officer

 

2